In his motion for rehearing appellant calls attention to the fact that he insisted on original submission that the evidence failed to show that the road upon which he was driving was a "public" highway, and he now renews such contention.
The officer who arrested appellant always refers to the road as "Highway No. 67." Appellant testified that he came through Mt. Vernon on Highway 67, and that he was on his way to Dallas. He must, therefore, have been traveling the highway between these points.
In Blackman v. State, 20 S.W.2d 783, this court, quoting from Shannon v. Martin, 164 Ga. 872, 139 S.E. 671,672, said: " ' "Roads" and "highways" are generic terms, embracing all kinds of public ways, such as county and township roads, streets, alleys', etc." *Page 285 
We quote from Moore v. State, 141 Tex.Crim. R.,  150 S.W.2d 91, as follows:
"In 21 Texas Jurisprudence, page 529, it is said: 'The term "highway" denotes a road over which the public have a right of travel, as distinguished from a way which some persons, but not the public generally, may use.' We take the following from 19 Words and Phrases, Permanent Edition, 560, 'The term "highway" imports in law a road, the use of which is in the public.' "
The motion for rehearing is overruled.